Citation Nr: 0516431	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including a hiatal hernia with reflux.

2.  Entitlement to service connection for sexual dysfunction, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  He served in Southwest Asia during the 
Persian Gulf War.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.  

In November 2001, the Board remanded this matter to the RO 
for additional development and due process concerns.  The 
special claims processing unit at the RO in Cleveland, Ohio, 
known as the Tiger Team, conducted the required development 
and issued a supplemental statement of the case in April 
2004.  The case was then transferred to the RO in Los 
Angeles, California.  This matter is again before Board for 
further appellate review.  

In November 2001, the Board denied the claim of entitlement 
to service connection for a stomach disorder, including a 
hiatal hernia with reflux, claimed as due to an  
undiagnosed illness.  The current appeal of the stomach 
disorder claim is therefore limited to service connection on 
a direct basis.
   

FINDINGS OF FACT

1.  The veteran's current hiatal hernia with reflux did not 
have its onset during active service and did not result from 
disease or injury in service, and the veteran did not suffer 
from peptic ulcers within one year from date of separation.

2.  The veteran's current sexual dysfunction is a diagnosed 
illness that did not have its onset during active service and 
did not result from disease or injury in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach 
disorder, including hiatal hernia with reflux, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for sexual 
dysfunction, including as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a December 2003 development letter 
from the RO to the veteran.  He was told of what was required 
to substantiate his service connection claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.  

The requisite notice letter was provided to the veteran in 
December 2003, after the initial adjudication of the claim by 
the RO.  Any defect, however, with respect to the timing of 
the notice was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, as the veteran did 
not provide any additional information or evidence in 
response to the content-complying notice in December 2003; he 
merely reported in January 2004 that he was treated in 
service for the disabilities currently on appeal.  
Additionally, he has been provided a meaningful opportunity 
to participate effectively in the processing of his claims.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005).  For instance, development letters addressing 
service connection were also sent to the veteran in June 2001 
and July 2001, and letters addressing Persian Gulf War claims 
were sent in August 1996 and August 1997.  The veteran 
submitted information and evidence and appeared for numerous 
VA examinations. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The record contains the veteran's available service medical 
records, post-service medical records, and VA examination 
reports and/or addenda dated in November 1992, March 1996, 
December 1998, March 2003, November 2003, and April 2004. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Stomach disorder, including hiatal hernia with reflux

The medical evidence, such as the results of an April 1996 
upper gastrointestinal X-ray series, shows the veteran 
suffers from a hiatal hernia with reflux.  VA treatment 
records include the closely-related differential diagnosis of 
gastroesophageal reflux disease (GERD).  The medical 
evidence, however, shows that the veteran's hiatal hernia 
with reflux is not related to service.  The competent medical 
evidence of record demonstrates the veteran suffers from no 
other stomach disorder.

The veteran's opinion regarding the etiology of his stomach 
disorder has no probative value.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing an 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).   

In this regard, the March 2003 VA examiner opined in a 
November 2003 addendum that it is not as likely that the 
veteran's gastric reflux and hiatal hernia began while in the 
military.  The examiner indicated that he based his opinion 
on the veteran's extensive gastrointestinal history, to 
include the in-service complaints of nausea and vomiting and 
the in-service diagnosis of gastritis.  

The medical evidence supports the opinion of the March 2003 
VA examiner.  The service medical records document 
intermittent gastrointestinal complaints that resolved as 
acute viral processes well before service separation.  
Periodic service examination in July 1991 revealed no 
clinical abnormalities consistent with a stomach disorder.  
Likewise, the veteran's retirement physical examination in 
April 1992 was negative for gastrointestinal problems.  Two 
months after service separation, in November 1992, the 
veteran denied to a VA examiner any history of stomach 
problems.  His hiatal hernia with reflux was not diagnosed 
until April 1996.         

The Board attaches significant probative value to March 2003 
VA examiner's opinion.  In addition to its consistency with 
substantial evidence of record, it was made after review of 
the claims file and specifically considered the in-service 
gastric symptoms.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The record also contains an opinion from a December 1998 VA 
examiner who concluded the veteran's gastrointestinal 
symptoms "began while serving in the Army more than 8 years 
ago."  The Board lends no probative value to this opinion.  
There is no indication the December 1998 examiner reviewed 
the claims file, and the opinion is unsupported by the 
medical evidence, which tends to show the veteran's current 
stomach disorder began in 1996.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the medical evidence.).  

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as peptic ulcer disease, manifests 
within one year following service separation, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  There is no 
pertinent medical evidence in the year following service 
separation, and there is no medical evidence the veteran 
currently suffers from peptic ulcer disease.  Presumptive 
service connection on this basis is therefore unwarranted. 

The March 2003 VA examiner also rendered the opinion that the 
veteran's chronic alcohol use may have also caused the 
current stomach disorder.  This evidence does not support the 
claim.  Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-91, prohibits, effective for claims filed after October 
31, 1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2004).  As the 
veteran filed his claim after October 31, 1990, these 
provisions clearly apply in precluding a grant of service 
connection for a stomach disorder on the basis of any in-
service drug and/or alcohol abuse.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   

Sexual dysfunction

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 2006, and by history, physical examination, and 
laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia Theater of 
Operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

The veteran has been treated for erectile dysfunction, and he 
has been diagnosed with sexual dysfunction.  He served in the 
Southwest Asia Theater of Operations during the Gulf War and 
contends that he suffers from an undiagnosed illness 
characterized by sexual dysfunction.  The March 2003 VA 
examiner, however, stated in an April 2004 addendum that 
"sexual dysfunction" is a medical diagnosis and thus not an 
undiagnosed illness.  As there is a recognized clinical 
diagnosis for the veteran's condition, it is not, by 
definition, a manifestation of an undiagnosed illness.  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  These changes became 
effective on March 1, 2002.  Among other things, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  38 
U.S.C.A. § 1117(a)(2)(B).  

Even under these new criteria, the veteran's claim for 
service connection must fail.  As explained above, the 
veteran's sexual dysfunction constitutes a medical diagnosis 
and therefore cannot be considered undiagnosed.  For this 
reason, even under the revised language of 38 U.S.C.A. 
§§ 1117 and 1118, the veteran's claim for service connection 
due to an undiagnosed illness must be denied.

The existence of regulations pertaining to causation of a 
particular disease does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Review of the service medical records establish no complaints 
or findings of sexual dysfunction.  The post-service medical 
records include an August 1995 consultation note, in which 
the veteran noted a diminished ability to maintain an 
erection and low sex drive over the last six to eight months.  
The earliest dated evidence of sexual dysfunction is a June 
1993 VA progress note in which impotence is diagnosed. 
   
The only competent medical opinion addressing the onset of 
the veteran's sexual dysfunction is that of the March 2003 VA 
examiner in his November 2003 addendum.  He opined that it is 
not as likely that the veteran's sexual dysfunction can be 
attributed to his military service, explaining that the 
service medical records are absent any complaints of sexual 
dysfunction and that hormone studies from 1995 were normal.  
The Board attaches significant probative value to March 2003 
VA examiner's opinion.  It is consistent with substantial 
evidence of record and was made after review of the claims 
file.  See Prejean, supra.  

The March 2003 VA examiner noted that there may be an 
association between the veteran's sexual dysfunction and his 
alcohol intake.  As noted earlier, the law now prohibits 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d)

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3. The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a stomach disorder, 
including a hiatal hernia with reflux, is denied.

Entitlement to service connection for sexual dysfunction, 
including as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


